886 F.2d 1315
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert BOHANAN, Jr., Clement B. Shanklin, Jr., Dauryce B.Sowell, Plaintiffs-Appellants,v.UNITED PARCEL SERVICE, Jim Ross, Ronald Welborn, HaroldLustgarten, Phillip Lambert, Thomas Rhodes, Robert Withrow,John Brown, Jim Thomas, John Spriggs, Rodney Spencer, DonWebster, Merle Riffle, Robert Foreman, John Stinbrink,Defendants-Appellees.
No. 89-3760.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1989.

Before KEITH, NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This Court entered an order on August 28, 1989, directing the plaintiffs to show cause why the appeal should not be dismissed for lack of appellate jurisdiction.  The plaintiffs have not responded.


2
The plaintiffs appealed an order granting partial summary judgment for the defendants.  This Court lacks jurisdiction in the appeal.  An order of partial summary judgment is an interlocutory order which is not appealable absent Fed.R.Civ.P. 54(b) certification.  Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 692, 742 (1976).


3
It is therefore ORDERED that the appeal is dismissed sua sponte.    Rule 9(b), Rules of the Sixth Circuit.